Judgment reversed, counts 5 and 6 of the indictment dismissed for want of sufficient proof to support a conviction beyond a reasonable doubt and a new trial ordered on count 3, with the consent of the prosecution, because of the failure of the District Attorney to make available at the trial Grand Jury minutes which he knew, or should have known, contained statements of the complaining witness contradictory of her trial testimony. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fttld, Van Voorhis, Burke, Foster and Scileppi.